Judgment reversed on the law and a new trial granted, with costs to appellant to abide the event, on the ground that a question of fact was presented for the determination of the jury as to whether the clause in the assignment relating to a guaranty of payment was inserted through fraud. All concur, except Edgcomb and Crosby, JJ., who dissent and vote for modification by striking from the judgment the provision requiring plaintiff to surrender the notes upon payment of the judgment, and for affirmance as so modified, without costs. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.